                                                                                                    FILED
                                                                                           2019 May-31 PM 05:19
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

WILLIE BUFORD,                                  )
                                                )
       Petitioner,                              )
                                                )
v.                                              )   Case No.: 2:18-cv-01514-MHH-JEO
                                                )
LEON BOLLING, et al.,                           )
                                                )
       Respondents.                             )

                                 MEMORANDUM OPINION

       This is an action for a writ of habeas corpus filed by petitioner Willie

Buford, pro se, on or about August 13, 2018. (Doc. 1).1 Mr. Buford challenges his

2015 conviction in Jefferson County Circuit Court for first degree rape, first degree

kidnapping, and second degree assault. (Doc. 1, p. 2). On April 10, 2019, the

magistrate judge to whom the case was referred entered a report and

recommendation pursuant to 28 U.S.C. § 636(b), recommending that the Court

deny Mr. Buford’s petition for habeas relief. (Doc. 17). Mr. Buford was advised

of his right to file objections within 14 days. (Doc. 17, pp. 17-18). That time has

expired, and Mr. Buford has not filed objections.




1
 Mr. Buford filed this petition with the United States District Court for the Middle District of
Alabama. The Middle District transferred the petition to this Court on September 17, 2018.
(Docs. 1, 4, and 5).
      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      Having carefully reviewed all of the relevant materials in the court file,

including the magistrate judge’s report, the Court adopts that report and accepts the

magistrate judge’s recommendation. Accordingly, the Court denies Mr. Buford’s

petition for a writ of habeas corpus for the reasons discussed in the magistrate

judge’s report. Because Mr. Buford’s petition does not present issues that are

debatable among jurists of reason, this Court will not issue a certificate of

appealability. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85

(2000); Rule 11(a), Rules Governing § 2254 Proceedings. If he wishes to appeal,

Mr. Buford must request a certificate of appealability from the Eleventh Circuit

Court of Appeals. Rule 11(a), Rules Governing § 2254 Proceedings; Fed. R. App.

P. 22(b).

      DONE this 31st day of May, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE
                                         2
